Case 1:19-cv-00550-MSM-LDA Document 15 Filed 01/07/20 Page 1 of 1 PageID #: 206




                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND



 ANDREW J. SMITH
     Plaintiff,


       v.                                         C.A. No. 19-550-MSM-LDA


 STATE OF RHODE ISLAND
 FAMILY COURT, et al.
     Defendants.


                                  JUDGMENT

       This action came to be heard before the Court and a decision has been
 rendered. Upon consideration whereof, it is now hereby ordered, adjudged and
 decreed as follows:

       Pursuant to this Court’s order entered on January 7, 2020, the judgment is
 hereby entered dismissing this matter in accordance with Fed. R. Civ. P. 58.

       It is so ordered.



       January 7, 2020                      By the Court:

                                            /s/ Hanorah Tyer-Witek.
                                            Clerk of Court
